^f^t^A                   (fy/m: 3~$h ^&*f-

                    ~~^   2£2JLL

                              ^5)^M~C^n kr
      —   -   *




              <4*
      Hi

                                                                                   Ck.




                                    %2£tjoj
                                              '±
          firtSZ'* /ftytfr/tr. fc7£AA /TIaaau^ /l'cfrf<S&<SA/.
                                                   A
          Ji&.l&/£L                                             Utf*&£22JLjL



                                                         REGEI¥ED4N-
                                                       COURT OF CRIMINAL APPEALS
                                                             MAR 30 20?:

                                                         Afo@IA€08fa. Clerk




"•"